OPINION — AG — (1) THE SHERIFF SHOULD CONTRACT THE SUPERINTENDENT OF THE STATE MENTAL HEALTH HOSPITAL INVOLVED AND SECURE PERMISSION FROM HIM BEFORE TRANSPORTING A PATIENT ON CONVALESCENT LEAVE BACK TO THE HOSPITAL. (2) THE SHERIFF (OR ONE OF HIS DEPUTIES) HAS AUTHORITY AND THE DUTY TO TRANSPORT A PATIENT TO A STATE MENTAL HOSPITAL, HE MAY AND SHOULD BE REIMBURSED MILEAGE (PER DIEM) AND EXPENSES IN THE MANNER AND AMOUNT AUTHORIZED BY LAW. CITE: 19 O.S.H. 180.43, 43A O.S.H. 39 43A O.S.H. 55, 43A O.S.H. 73, 19 O.S.H. 516, 28 O.S.H. 39, 43A O.S.H. 54(C) (JAMES GARRETT)